Title: To Benjamin Franklin from James Moylan, 15 June 1780
From: Moylan, James
To: Franklin, Benjamin


Honord Sir
L’Orient 15th. June 1780
Yesterday evening I received intelligence from Lieutenant Dale that a certain number of Midshipmen & Sailors belonging to the United States Service and under the immediate command of Cap: J. P. Jones, had engaged with Commodore Gillon of So. Carolina and that he had sent the said Midshipmen & Sailors to some town in Holland, by Land.— Cap: Jones having left written directions with me, (copy of wch. you will find herewith) to prevent such desertion, caused me to apply to the Commandant of this port for his consent to have them made prisoners, wch. he immediately granted and by the lawfull means always used on such occasions in this Country, I had them arrested at Hennebon, about six miles from hence, last night and they were this morning lodged in the prison of this port at about the hour of four.—Commodore Gillon represented to the Commandant & Commissary that my proceedings were illegal & totally unjustifiable and claimed these prisoners under the articles of agreement they had enter’d into with him.— On compairing the same with those they had formed prior a long time thereto with Captain Jones, we found that the said Commodore Gillon had absolutely engaged twelve men, (whose names and quality’s you will find inclosed) under the discription I had the honor of giving you at the other side, and five others who had been releived by my house with money at the request of Doctor Bancroft for your acct. and who had been daily fed on board the Frigate Alliance since their releasement from the English prisons. The rest, (for you’ll please to observe there had been Twenty two men taken at Hennebon,) we cou’d not produce proper papers to justify Cap: Jones’s right to, but wch. Mr. Mease tell’s me is unfortunately owing to Captain Jones’s absence, in whose possession they are, and for the confinement of those last, Commodore Gillon threatens me with the vengeance of this Country, the rigours of the American Law and one of his Officers avows he will make use of personal resentment. You will likewise please to observe, that on a mutual investigation of this affair in presence of the Commandant & Commissary of this port, they advised us to enlarge such of those men from Confinement, as, in behalf of Cap: Jones I cou’d not produce any written engagements for, wch., with the concurrence of Lieutenant Dale I agreed to with a promise from the Commandant & Commissary of not furnishing them any passport untill your & the Ministers decision on the matter shou’d be known.
Under this last class, comes those five men we (Gourlade & Moylan) had advanced money to on your account and the remaining five are those, whose engagements with Cap: Jones we are not acquainted with from the reasons already assign’d.
This, Sir, is a faithfull representation of the transaction; the Commandant, Commissary & Commodore Gillon write to Monsieur De Sartine by this post respecting it,— I doubt not he will communicate such intelligence as he receives from them on the subject, to you by wch. means you will be furnish’d with the necessary information to draw a conclusion and give your directions, wch. I pray may be don with as much dispatch as your convenience will admit of and that the necessity of the case requires.
It is a lamentable consideration to me, that while I think I am thus faithfully obeying my directions & thereby preventing much real injury to America, I shou’d be exposed, not only to Lawfull authority, but to personal resentment and danger. The former I shall ever most cheerfully submit to, & I have too high an opinion of America, (the Country of my adoption since my first knowledge & sight of it) to fear its judgmt. of my conduct on this or any other occasion, and your protection Sir, as it’s Minister, I only request, while you think I am worthy of it.— I must now beg leave to remark, that if some effectual measures are not immediately fallen on to prevent it, the number of American seamen now in this place will soon be so much diminish’d as to prevent the vessels intended for the transportation of the supply’s of cloathing &c. for the use of the united States of America geting out there in proper season.—
I have the honor to be Hond Sir Your most obt hl svt
James Moylan
The Honble. B. Franklin Esqr. Minister Plenipotentiary from the United Sates of America &c. &c.
 
Endorsed: 37 / Mr Moylan’s Letter relating to Comme Gillon’s debauching the Sailors
Notation: 15 June 80
